Citation Nr: 0911929	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  96-33 991	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent 
for residuals of a shell fragment wound to the back, 
involving Muscle Group XX.

2.  Entitlement to a disability rating higher than 10 percent 
for residuals of a shell fragment wound to the left posterior 
arm, involving Muscle Group IV.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran had active military service from August 1969 to 
February 1971.

This case has a complex procedural history.  The Veteran's 
appeal to the Board of Veterans' Appeals (Board) originated 
from a June 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wilmington, 
Delaware, which denied his claim for a rating higher than 10 
percent for the residuals of a shell fragment wound to his 
back and left posterior arm.  At the time he had a single, 
collective 10 percent rating for this aggregate disability.

The Board remanded this case in June 1998 and December 1999 
for further development and consideration.  Following that 
development, in July 2001, the RO granted service connection 
for traumatic arthritis (in the cervical spine) as an 
additional residual of the shell fragment wounds to the back 
and left posterior arm.  The RO assigned a separate 10 
percent initial rating for this additional disability, 
effective February 15, 2001.  Thereafter, in July 2002, the 
Board issued a decision also granting separate 10 percent 
ratings for each Muscle Group affected by the shell fragment 
wound (IV for the shoulder girdle and arm and XX for the back 
and cervical spine).

The veteran appealed the Board's July 2002 decision to the 
U.S. Court of Appeals for Veterans Claims (Court), to the 
extent it had denied separate ratings higher than 10 percent 
for Muscle Groups IV and XX.  In April 2003, the Court 
granted a motion partially vacating that portion of the 
Board's decision denying higher separate ratings for these 
Muscle Groups and remanded the case to the Board for further 
development and readjudication in compliance with directives 
specified.

To comply with the Court's Order, the Board in turn remanded 
this case again in December 2003 - via the Appeals Management 
Center (AMC) in Washington, DC, so the Veteran could be 
reexamined.  The Board again remanded this case in September 
2005 for additional notice and assistance required by the 
Veterans Claims Assistance Act (VCAA).  The Board even more 
recently remanded this case in December 2006 for another VA 
compensation examination to determine whether the Veteran has 
an orthopedic disability involving his left shoulder as an 
additional residual of his service-connected shell fragment 
wound.


FINDINGS OF FACT

1.  The history of the shell fragment wounds to the 
Veteran's back and left arm does not show a through-and-
through or deep penetrating wound, prolonged infection 
or hospitalization, or evidence of unemployability 
because of an inability to keep up with work 
requirements.  

2.  Most of the veteran's complaints of pain in his back and 
left shoulder have been attributed to a separate disability 
- traumatic arthritis of the spine, for which service 
connection has been established during the pendency of this 
appeal and an additional 10 percent rating assigned.

3.  The Muscle Group IV injury to the left posterior arm does 
not involve weakness and has been characterized by a VA 
compensation examiner as slight.  

4.  The Muscle Group XX injury to the back also does not 
involve any weakness and also has been characterized by a VA 
compensation examiner as slight.  

5.  Other than his muscle injury and related scars, the 
Veteran does not have a separate disability involving his 
left shoulder as a result of his service-connected shell 
fragment wound injuries. 

6.  The scars on the Veteran's back and left arm due to his 
shell fragment wounds are objectively painful and tender, but 
do not exceed 12 square inches (77 square centimeters).




CONCLUSIONS OF LAW

1.  The criteria are not met for a disability rating higher 
than 10 percent for the residuals of the shell fragment wound 
to the back involving Muscle Group XX.  38 U.S.C.A. § 1155 
(West Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 4.73, 
Diagnostic Code 5320 (2008).

2.  The criteria are not met for a disability rating higher 
than 10 percent for the residuals of the shell fragment wound 
to the left posterior arm involving Muscle Group IV.  38 
U.S.C.A. § 1155 (West Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 
4.73, Diagnostic Code 5304 (2008).

3.  But resolving all reasonable doubt in his favor, the 
criteria are met for a separate 10 percent rating for the 
scars on the Veteran's back and left arm due to his service-
connected shell fragment wounds involving Muscle Groups IV 
and XX.  38 U.S.C.A. § 1155 (West Supp. 2005); 38 C.F.R. §§ 
3.159, 3.321(b), 4.1-4.14, 4.118, Code 7804 (as in effect 
before August 30, 2002); 38 C.F.R. § 4.118, Diagnostic Code 
7801, 7804 (as in effect on and after August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the claims on their 
merits, providing relevant VA law and regulations, the 
relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of letters dated in March 2004, 
October 2005, and January 2007, the Veteran was advised of 
the evidence needed to substantiate his claims and apprised 
of what evidence VA was obligated to obtain or to assist him 
in obtaining and what information or evidence he was 
responsible for providing.  38 U.S.C.A. § 5103(a).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  For claims, 
as here, pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 was amended to eliminate the requirement 
that VA also request that he submit any evidence in his 
possession that might substantiate his claims.  See 73 FR 
23353 (Apr. 30, 2008).  

None of those VCAA notice letters were issued prior to 
initially adjudicating the Veteran's claims in June 1995, the 
preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004) (Pelegrini II).  But that was because the VCAA 
did not even exist at the time of that initial adjudication; 
the VCAA was not enacted until several years later, in 
November 2000.  And in Pelegrini II the Court clarified that, 
in these situations, VA need not vitiate the initial decision 
and start the whole adjudicatory process anew, as if the 
initial decision was never issued.  Rather, VA need only 
provide any necessary VCAA notice and then readjudicate the 
claims such at that the intended purpose of the notice is 
served, i.e., not frustrated, and the Veteran is given ample 
opportunity to participate effectively in the adjudication of 
his claims.  In other words, it must be shown the timing 
error in the provision of the VCAA notice is ultimately 
inconsequential and, therefore, nonprejudicial, i.e., 
harmless error.  38 C.F.R. § 20.1102.

Here, since providing all necessary VCAA notice, the RO/AMC 
has readjudicated the claims in supplemental statements of 
the case (SSOCs) issued in April 2005, June 2006, and May 
2008.  This is important to point out because the Federal 
Circuit Court has held that a statement of the case (SOC) or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate 
the claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code under which the claimant's disability is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  Id. 

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from 0 percent, i.e., noncompensable to as much as 
100 percent (depending on the disability involved), based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life.  
As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. 

In this case, the Veteran has not received VCAA notice 
specifically tailored to comply with the Vazquez-Flores 
decision.  In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007), the Federal Circuit Court held that this type of 
notice error is presumed prejudicial and that it is incumbent 
upon VA, not the Veteran, to show why the error is 
nonprejudicial, i.e., harmless.  VA can show the error is 
harmless by demonstrating why it does not affect the 
essential fairness of the adjudication.  Id.  To do this, VA 
must show that the purpose of the notice was not frustrated, 
such as by demonstrating:  (1) that any defect was cured by 
actual knowledge on the part of the claimant, see Vazquez-
Flores, 22 Vet. App. at 40 ("Actual knowledge is established 
by statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim.") (citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit cannot be 
awarded as a matter of law.  Sanders, 487 F.3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 40.

Here, the Board finds that the notice error will not affect 
the essential fairness of the adjudication because the 
diagnostic criteria used to determine the relative severity 
of the Veteran's shell fragment wound injuries were provided 
to him in the June 2005 rating decision on appeal, as well as 
in the SOC issued in July 1997 and the SSOC's issued 
thereafter.  A reasonable person could be expected to read 
and understand these criteria, and that evidence showing his 
shell fragment wound injuries meets the requirements for a 
higher rating is needed for an increase to be granted.  The 
Veteran also is represented by an accredited Veteran's 
service organization, Disabled American Veterans, which 
presumably is aware of the requirements for obtaining a 
higher rating for the low back disability and the particular 
nuances involved in VA's adjudicatory process.

So if there arguably is any deficiency in the notice to the 
Veteran or the timing of the notice, it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post- 
decisional documents for concluding adequate 38 U.S.C.A. § 
5103(a) notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  


That is to say, if there was any deficiency in the notice to 
the Veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  (1) based on the 
communications sent to the Veteran over the course of this 
appeal, he clearly has actual knowledge of the evidence he is 
required to submit; and (2) based on his contentions and the 
communications provided to him by VA over the course of this 
appeal, he is reasonably expected to understand from the 
notices provided what was needed.  See again Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In addition, VA has fulfilled its duty to assist by obtaining 
all relevant evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The RO obtained all medical records the Veteran and 
his representative cited as relevant to his claims.  The 
Veteran was also afforded five VA compensation examinations 
to determine the nature and severity of his service-connected 
shell fragment wounds.  Since the reports of those 
examinations discuss all manifestations of the disability and 
their effects, they are adequate for rating purposes.  
38 C.F.R. § 4.2; see also Caffrey v. Brown, 6 Vet. App. 377 
(1994).  Accordingly, the Board finds that no further 
notification or assistance is necessary to meet the 
requirements of the VCAA or the Court.

II.  Factual Background

Service treatment records show that in May 1970 the Veteran 
sustained shell fragment wounds to his back and shoulder area 
which were cleaned.  On May 18, 1970, it was noted that two 
of the wounds had become infected, but on May 21, 1970, it 
was noted that the infection was clearing up.  Although it is 
unclear how long the Veteran was hospitalized, he was able to 
return to duty.

Consequently, in a September 1974 rating decision, the RO 
granted service connection for residuals of multiple shell 
fragment wounds to the back and left posterior arm.  In May 
1995, the Veteran filed a claim for increased compensation 
benefits.  As noted, the Board eventually granted two 
separate 10 percent ratings - one for the back (Muscle Group 
XX) and one for the left arm (Muscle Group XI).  



At his June 1995 VA examination, the Veteran reported 
intermittent numbness in all digits of the left hand.  The 
examination showed that motion of the cervical spine was 
minimally restricted, with 45 degrees of forward flexion, 30 
degrees of hyperextension, 40 degrees of right lateral 
bending, 35 degrees of left lateral bending, and full 
rotation.  Tenderness was evident from C6 through C7 spinous 
process and the left paracervical muscles.  Range-of-motion 
testing of the left shoulder revealed 170 degrees of 
elevation, 170 degrees of abduction, and 80 degrees of both 
internal and external rotation.  Backward elevation and 
adduction were full.  Symptoms were noted in the posterior 
shoulder.  The left upper extremity had normal and 
symmetrical reflexes.  A positive Tinel's sign was present at 
the ulnar nerve with tingling of the left elbow, with a 
similar phenomenon noted at the median nerve at the left 
wrist with tingling into the digits.  There was a positive 
Phalen's sign for numbness in the left hand.  

The shrapnel injuries revealed the following: a tender 1.0-
inch scar posterior to the right glenohumeral joint with 
minimal indentation.  A 3/4-inch scar just to the left side 
of C7 with minimal tenderness and minimal indentation.  A 1 
1/4-inch scar at left trapezius posteriorly with minimal 
indentation.  A 2.5 x 1/4-inch scar at the medial angle of 
the right scapula.  A 1.0-inch circular scar at the medial 
angle of the left scapula, and a 1.0-inch longer scar just to 
the left of T3.  The examiner noted that all the scars were 
mildly tender.  

The diagnoses were status post multiple shrapnel injuries to 
the upper torso with mild arthrofibrosis cervical spine/left 
shoulder; clinical evidence of median and ulnar nerve 
neuritis, left upper extremity, resulting in mild decreased 
sensation to light touch involving the digits of the left 
hand, compared to the right.  The examiner recommended an 
electromyography (EMG) and nerve conduction study (NCS) of 
the left upper extremity and cervical spine to investigate 
the presence of clinical neuritis; however, the Veteran 
refused the test because he was afraid of needles.

At his September 1996 RO hearing, the Veteran testified that 
the scars on his back were painful and tender to the touch.  
He indicated that he worked as an auto body detailer and that 
using a buffer aggravated his back pain and made him 
fatigued.  He explained that he would have to rest while at 
work, and when he washed his back he experienced sharp pains 
due to his scars.  He also indicated that when he mowed the 
lawn he became fatigued.  He testified that he received 
massage therapy once a week for his condition as well as 
electric shocks to his back.  He indicated that he took two 
to three Tylenol every morning and evening.

At his October 1996 VA examination, the Veteran reported that 
he worked five days a week, approximately 30 to 40 hours.  
The examination showed that the Veteran performed various 
maneuvers very well and quickly without evidence of a limp.  
For example, he was able to remove his shirt, unlace his 
sneakers, and then place them back on without difficulty.  
Cervical motion as measured with the inclinometer revealed 
forward flexion to 45 degrees, extension to 20 degrees, 
lateral bending bilaterally to 30 degrees, and rotation to 60 
degrees, all with pain.  Palpation revealed varying degrees 
of mild tenderness involving the spinous process and 
paracervical muscles bilaterally.  The thoracic spine showed 
mild kyphoscoliosis.  Thoracic motion revealed lateral 
bending to the left and right to 20 degrees, bilateral 
rotation to 10 degrees, and military position (which would be 
flexion/extension of the thoracic spine) to 10 degrees, all 
with symptoms.  Palpation revealed varying degrees of 
tenderness throughout the thoracic levels from D1-D8 over the 
spinous process and parathoracic muscles.

The left shoulder revealed abduction and forward flexion to 
170 degrees with pain.  Backward elevation and adduction were 
full, external rotation was somewhat restricted to 75 
degrees, and internal rotation was limited to 80 degrees with 
shoulder pain.  However, palpation revealed tenderness in the 
trapezius as opposed to the glenohumeral joint.

The Veteran could reach to the mid tibias while both seated 
and standing.  In the supine, he could straight leg raise to 
35 degrees with symptoms in the low back.  The diagnoses were 
status post multiple shrapnel injuries involving the upper; 
symptomatic mild arthrofibrosis of the cervical spine/left 
shoulder; symptomatic arthrofibrosis of the dorsal spine; 
arthrofibrosis involving the lumbar spine; probable 
degenerative joint disease (DJD) involving the spine.  As 
noted previously, the Veteran elected not to undergo 
electrodiagnostic testing.  The examiner indicated that 
without performing this testing, there would be no objective 
findings to account for the Veteran's subjective complaints.

When examined by VA in February 2001, the Veteran reported 
daily pain in the left anterior and posterior chest area as 
well as in the back of his neck.  He reported occasional 
numbness in his left hand but denied weakness.  He reported 
experiencing extrusion of pieces of shrapnel over the years 
and indicated that a piece about the size of a BB came out 
from the back of the neck two weeks prior.  The Veteran 
reported slight pain in his left shoulder, which was 
aggravated with weather changes, and that numbness in his 
left hand involved his left palm and all fingers except the 
thumb, which he said would occur 10 days out of the month and 
would last about 15 minutes.  The Veteran reported that he 
ran an auto detailing shop, doing much of the work himself, 
and that his symptoms gave him some trouble lifting with both 
hands.  He noted some weakness of his left hand and some 
increased pain with activity.  Otherwise he said he was not 
prevented from doing any activities.

The examination revealed six scars in the upper thoracic 
area.  There was a 6.0 x 1.5-cm scar; a 2.5 x 1.0-cm scar; a 
2.5 x 1.5-cm scar; 1.0 x 1.0-cm scar; and a 2.0 x 1.0-cm 
scar.  Located in the right posterolateral neck was a 2.5 x 
0.5-cm scar.  In the left posterolateral neck, there was a 
1.0 x 0.5-cm scar with some small black spots just under the 
skin within the scar tissue.  None of the other scars had any 
black spots or lumps palpable within them.  The left arm had 
one vaccination scar 0.5 x 0.5 cm.  The examiner found no 
other scars on the left arm or shoulder area.  The neck and 
back and arms had no asymmetry, no palpable masses, and no 
palpable defects in the fascia or muscle.

Motion of the cervical spine was 60 degrees of forward 
flexion, 30 degrees of extension, 25 degrees of bending to 
the right, 30 degrees bending to the left, 65 degrees of 
rotation to the right, and 55 degrees of rotation to the 
left.  The Veteran reported some pain with rotation to the 
left, as well as tenderness over the left scapular and left 
posterolateral neck areas.  There was also some tenderness 
over the left anterior chest area.  The thoracic spine had a 
normal kyphosis in the neutral position with 15 degrees of 
flexion.  He further extended to 5 degrees of flexion and 
further flexed to 35 degrees of flexion.  Right bending was 
15 degrees and left bending was to 20 degrees.  The examiner 
noted that movements were not painful.  Range-of-motion 
testing of the left shoulder revealed flexion of 135 degrees, 
abduction of 155 degrees, adduction of 40 degrees, external 
rotation of 30 degrees, and internal rotation of 50 degrees.  

Detailed muscle strength testing of the left upper extremity 
revealed no muscle weakness from the shoulder down to the 
fingers.  The muscles of the cervical and thoracic spine did 
not show any detectable muscle weakness.  The only sensory 
deficit was slight decreased sensation in the 3-ulnar digits, 
mainly the little finger.

X-rays of the left shoulder revealed normal bone and joint 
structures, with a 2.0 x 4.0-mm opaque foreign body in soft 
tissue just lateral to the proximal humerus.  X-rays of the 
cervical spine showed moderate DJD and degenerative disc 
disease (DDD) at C5-6.  One tiny radio opaque foreign body 
was seen on the lateral view located at the tip of the C-5 
spinous process and measuring less than a millimeter in size.  
There were three opaque foreign bodies measuring 1.0 to 2.0 
mm adjacent to the tip of the C-7 spinous process, seen only 
on the swimmer's view.  The thoracic spine showed mild DJD at 
multiple levels, but no foreign bodies.

The examiner reviewed the C-file in detail and noted that 
there were only a few progress notes during May 1970 
regarding the shrapnel wounds of the back.  Two wounds did 
become infected but healed and there was no description of 
the extent of the wounds or how deep they went.  The examiner 
indicated that no operative note was included in these 
records.  In addition, he indicated that the C-file did not 
contain any records of treatment concerning the Veteran's 
current complaints.  

In response to the December 1999 Board remand asking for 
assessment of the severity of the shell fragment wounds 
according to old criteria and according to new criteria, the 
examiner made the following observations:

The shoulder is Muscle Group IV and the spinal 
muscles are Muscle Group XX.  I found no ankylosed 
joints.  There was no evidence of any fractures.  
There was no evidence of any through and through 
injuries.  I did not find any loss of power or 
weakness on the examination.  Although the C-file 
contains claimant's statement of easy fatigability, 
I am not able to quantitate that.  There is no 
evidence of any impairment of coordination and no 
evidence of any uncertainty of movement.  The 
available service records do not indicate as to 
whether there was any significant injury to muscle 
or whether most of the shrapnel was found in the 
subcutaneous tissue.

The examiner noted that he found normal function in his 
examination of the Veteran of all muscles of Groups IV and 
XX.  Based on all of the information reviewed, the examiner 
opined that the classification of these wounds would fit 
under the classification of slight disability of muscles in 
both the old and the new rating system.

At an April 2004 VA examination, the Veteran reported that he 
had been hospitalized for two months following his shrapnel 
wound injuries.  He stated that his current symptoms involved 
a lot of back pain.  On examination, the examiner noted that 
there were several scars on the Veteran's back.  The first 
scar, measuring 3.0 x 0.5 inches, was slightly to the right 
of midline around the scapular region.  It was linear but 
irregular.  The second scar was on the left side of the back.  
There were three small scars, one after another in the same 
region, the first of which was 1.0 x 0.5 inches, the second 
was 0.75 x 0.5 inches, and the third was 1.0 x 0.5 inches.  
The last scar was slightly above the scapula on the right and 
measured 1.0 x 0.5 inches.  The examiner commented that all 
scars were nontender.  They were also not adherent to the 
deeper structures except for the 3-inch scar which may have 
had slight adherence to the deeper structures.  All scars had 
a smooth and shiny texture, with no ulceration or break down 
of the skin, no underlying tissue loss, and no disfigurement.  
There was no elevation or depression except for the 3-inch 
scar, which was only slightly depressed.  Lastly, the 
examiner commented that he saw no reason for limitation of 
shoulder movements, although the Veteran was only able to 
raise his arm to 90 degrees.  



The Veteran was examined one last time in February 2007.  
During the interview, the Veteran reported increased pain in 
his neck and thoracic spine, which he rated at level 6 on a 
pain scale from 1 to 10.  He also reported pain in his left 
shoulder, rated between 7 and 10/10, with radiating pain and 
numbness into the left arm.  

An examination of the skin revealed multiple healed scars 
from the shrapnel injury.  The first scar, measuring 11.0 mm, 
was located at the left upper trapezius muscle region at the 
base of the neck.  The Veteran complained of some soreness to 
palpation.  There was some depression of this scar, but no 
adherence or keloid.  A blue pigmentation spot was observed 
under this scar, which could have possibly been a piece of 
retained fragment.  A second scar, measuring 2.0 cm, was 
located along the left upper trapezius muscle.  This scar was 
not painful and had no adherence or keloid.  He also had 
three healed scars on the left upper thoracic region - the 
first measuring 2.0 cm x 8.0 mm, the second measuring 1.0 cm 
in diameter, and the third scar measuring 2.0 cm by 1.0 cm.  
None of these scars was painful with palpation.  There was 
also no adherence or keloid.  Two additional scars were 
located on the right side of the upper thoracic spine, one 
measuring 2.5 cm x 1.0 cm and the other measuring 4.5 cm x 
1.0 cm.  Again, none of these scars was painful and none had 
any adherence or keloid.  Some depression was noted 
concerning the second scar. 

Tenderness was present with palpation along the left upper 
trapezius muscle as well as along the left thoracic 
paraspinals from T4 to T7.  Spasm was also present at the 
left upper trapezius muscle.  Range-of-motion testing of the 
cervical spine revealed 40 degrees of flexion, 30 degrees of 
extension and lateral flexion bilaterally, and 70 degrees of 
lateral rotation bilaterally.  All movement was pain free.  
Range-of-motion testing of the thoracolumbar spine revealed 
80 degrees of flexion, 20 degrees of extension and lateral 
flexion bilaterally, and 30 degrees of lateral rotation 
bilaterally.  All movement was pain free.  Range-of-motion 
testing of the left shoulder revealed 180 degrees of flexion 
and abduction, and 80 degrees of internal and external 
rotation, all of which were without pain.  



A sensory examination revealed that sensation was intact in 
both upper extremities except for some subjective complaints 
of numbness involving the distal tips of the left hand 
through the five digits.  Both upper extremities had 5/5 
strength, muscle stretch reflexes were 2+, and Lashgue's sign 
was negative.  X-rays of the left shoulder revealed a 
metallic foreign body in the soft tissues adjacent to the 
proximal shaft of the humerus, but no bony abnormalities.  

The examiner's diagnosis was "Status post multiple shrapnel 
wounds involving the posterior neck region, thoracic region, 
and left shoulder region.  He has chronic pain involving the 
neck and thoracic region due to degenerative arthritis.  He 
has sensory complaints involving the left hand only involving 
the distal tips of the fingers.  Exact etiology unknown."  
The examiner then commented that the shrapnel wounds are 
obviously service connected, but that the etiology of the 
degenerative changes is unclear, since trauma, age, and 
genetics can all contribute to degenerative changes. 

In a February 2007 addendum report, the same examiner was 
asked if the Veteran has a separate orthopedic disability 
involving his left shoulder that is part and parcel of his 
service-connected shell fragment wound.  The examiner 
commented that the recent VA examination showed that the 
Veteran's left shoulder demonstrated normal range of motion 
for all movements.  The examiner also clarified that the 
Veteran's complaints of pain while moving his left shoulder 
were located in his neck and upper mid-back region.  The 
examiner also pointed out that X-rays of the left shoulder 
revealed no bony abnormalities.  Thus, the Veteran's 
complaints involved the left upper trapezius muscle as well 
as the paraspinal muscles, which was causing pain with range 
of motion.  The examiner thus concluded that the Veteran did 
not have a separate orthopedic disability involving his left 
shoulder.  With respect to the Veteran's arthritis in his 
thoracic spine, the examiner was unable to provide a single 
etiology without resorting to speculation, since this is 
often caused by trauma, age, repetitive use or overuse, and 
genetics.  



III.  Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule).  Ratings are based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where, as here, entitlement to compensation already has been 
established, and an increase in the disability rating is at 
issue, the present level of disability is the primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  See Francisco v. Brown, 7 
Vet. App. 55 (1994); 38 C.F.R. § 4.2.

Staged ratings are, however, appropriate for an increased-
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
temporal focus for adjudicating an increased-rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The criteria for rating muscle injuries are set forth in 38 
C.F.R. § 4.56.  The Board notes that 38 C.F.R. § 4.56 
changed, effective July 3, 1997, after the Veteran filed his 
claim in May 1995.  The Board is generally required to 
consider the claim in light of both the former and revised 
schedular rating criteria to determine whether an increased 
rating is warranted.  See VAOPGCPREC 3-2000.  See 38 U.S.C.A. 
§ 5110(g) and 38 C.F.R. § 3.114.  However, the Board notes 
that these changes were not substantive and, thus, neither 
version (former or revised) is more favorable to the 
Veteran's claim.  See Heuer v. Brown, 7 Vet. App. 379 (1995).

These criteria provide that the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement, and disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe.  38 C.F.R. § 4.56(c), 
(d).  For purpose of the present case, the criteria of 
moderate, moderately severe, and severe are pertinent.  Under 
the rating criteria:

A moderate disability of the muscles involves a 
through-and-through or deep penetrating wound of a 
relatively short track by a single bullet or small 
shell or a shrapnel fragment, and the absence of 
explosive effect of high-velocity missile and of 
residuals of debridement or of prolonged infection.  
There must be evidence of inservice treatment of 
the wound.  There must be a record in the file of 
consistent complaint of one or more of the cardinal 
symptoms of muscle disability, particularly lowered 
threshold of fatigue after average use, affecting 
the particular functions controlled by the injured 
muscles.  

The objective findings for a moderate disability 
include entrance and, if present, exit scars which 
are linear or relatively small, and so situated as 
to indicate a relatively short track of the missile 
through the muscle tissue; signs of some loss of 
deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold 
of fatigue when compared to the sound side. 

A moderately-severe disability of muscles involves 
a through-and-through or deep penetrating wound by 
a high velocity missile of small size or a large 
missile of low velocity, with debridement or with 
prolonged infection or with sloughing of soft 
parts, and intermuscular cicatrization.  There must 
be evidence of hospitalization for a prolonged 
period in service for treatment of the wound.  The 
record must contain consistent complaints of 
cardinal symptoms of muscle wounds.  There must be 
evidence of unemployability because of inability to 
keep up with work requirements, if present.  

The objective findings of a moderately-severe 
disability are entrance and, if present, exit scars 
which are so situated as to indicate a track of a 
missile through one or more muscle groups.  There 
are indications on palpation of loss of deep 
fascia, or loss of muscle substance or loss of 
normal firm resistance of muscles compared with the 
sound side.  The tests of strength and endurance of 
the muscle groups involved (compared with the sound 
side) give positive evidence of impairment. 

A severe disability of muscles involves a through-
and-through or deep penetrating wound due to a 
high-velocity missile, or a large or multiple low-
velocity missiles, or with shattering bone fracture 
or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and 
cicatrization.  The history and complaints are 
similar to the criteria set forth for a moderately-
severe level, in an aggravated form.  

The objective findings of a severe disability 
include extensive ragged, depressed and adherent 
scars of skin so situated as to indicate wide 
damage to muscle groups in the track of the 
missile.  The following, if present, are also signs 
of severe muscle damage: (a) x-ray evidence of 
minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the 
missile; (b) adhesions of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, 
with epithelial sealing over the bone rather than 
true skin covering in an area where bone is 
normally protected by muscle; (c) diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests; (d) visible or measurable 
atrophy; (e) adaptive contraction of an opposing 
group of muscles; (f) atrophy of muscle groups not 
in the track of the missile, particularly of the 
trapezius and serratus in wounds of the shoulder 
girdle; and (g) induration or atrophy of an entire 
muscle following simple piercing by a projectile. 

38 C.F.R. § 4.56(d).  The criteria of 38 C.F.R. § 4.56 
are only guidelines for evaluating muscle injuries from 
gunshot wounds or other trauma, and the criteria are to 
be considered with all factors in the individual case.  
Robertson v. Brown, 5 Vet. App. 70 (1993).

A.  Muscle Groups IV and XX

The shell fragment wound injury involving the Veteran's left 
shoulder has been rated under Diagnostic Code (DC) 5304, 
since it involves Muscle Group IV.  The function of this 
muscle group includes stabilization of the shoulder against 
injury in strong movements, holding the head of the humerus 
in the socket, abduction, and outward rotation, and inward 
rotation of the arm.  These muscles include the intrinsic 
muscles of the shoulder girdle: supraspinatus, infraspinatus 
and teres minor, subscapularis, and coracobrachialis.  For 
the nondominant shoulder, this code provides a 10 percent 
rating for a moderate disability, and a 20 percent rating for 
either a moderately-severe or severe disability.  

The shell fragment wound injury involving the Veteran's back 
has been rated under DC 5320, since it involves Muscle Group 
XX.  The functions of these muscles are as follows: Postural 
support of the body; extension and lateral movements of the 
spine.  The muscles include spinal muscles: Sacrospinalis 
(erector spinae and its prolongations in thoracic and 
cervical regions).  Muscle disability under this provision 
for the cervical and thoracic region is evaluated as follows: 
10 percent for a moderate disability, 20 percent for a 
moderately-severe disability, and 40 percent for a severe 
disability.  38 C.F.R. § 4.73, DC 5320.

Applying these criteria to the facts of this case, the 
Board finds no basis to assign a disability rating 
higher than 10 percent for either disability due muscle 
injury.  As an initial matter, the Board notes that the 
Veteran's pain involving his back and left arm have been 
attributed to degenerative arthritis of the cervical and 
thoracic spine rather than his shell fragment wound 
injuries involving Muscle Groups IV and XX.  In this 
regard, the February 2007 VA examination report includes 
a medical opinion that the Veteran's chronic pain 
involving his neck and thoracic region is due to 
degenerative arthritis in the cervical and thoracic 
spine.  In addition, and as will be discussed in greater 
detail below, the February 2001 VA examination report 
also includes a medical opinion that the veteran's 
muscles injuries involving his back and left arm are 
only slightly disabling.  Thus, since the Veteran's pain 
has been medically linked to arthritis rather than 
muscle damage, the Board need not attribute the pain to 
his service-connected shell fragment wound injuries 
involving Muscle Groups IX and XX.  See Mittleider v. 
West, 11 Vet. App. 181 (1998) (when it is impossible to 
separate the effects of the service-connected condition 
from a non-service-connected condition, all reasonable 
doubt must be resolved in the Veteran's favor and the 
signs and symptoms attributed to the service-connected 
condition).

The Board also notes that service connection has been 
established for traumatic arthritis of the spine during 
the pendency of this appeal, which was found to be 
related to the shell fragment wound injury.  The RO 
assigned a 10 percent rating for this additional 
disability, effective February 15, 2001, apart from the 
existing rating for the injury to Muscle Groups IV and 
XX.  And since the Veteran did not separately appeal 
either the initial rating or effective date assigned for 
his arthritis, that claim has been fully resolved and is 
not before the Board at this time.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).

Turning to the muscle injuries at issue, the evidence 
clearly shows that neither Muscle Group IV nor Muscle 
Group XX can be characterized as more than moderate, as 
defined by the rating criteria.  Looking at the history 
of these injuries, there is no evidence that the Veteran 
sustained a through-and-through or deep penetrating 
wound, which a VA examiner pointed out in February 2001 
after reviewing the record.  Although several wounds 
became infected, the service treatment records clearly 
document that the infection cleared up after a few days, 
thereby precluding a finding that any of his wounds 
caused prolonged infection.  And lastly, since the 
Veteran returned to duty, there is no evidence of 
unemployability because of an inability to keep up with 
work requirements due to his wounds.  

The currently objective findings also show only a slight 
disability involving Muscle Groups IV and XX.  There is 
no evidence of entrance and exit scars which would 
indicate that a shell fragment went through an entire 
muscle group, no evidence of any loss of muscle, and no 
evidence of any decreased muscle strength.  The VA 
examination reports have consistently shown that the 
Veteran's back and left arm have demonstrated full 
strength of 5/5, with no evidence of any muscle loss.  
Of particular relevance, the February 2001 VA 
examination report notes that detailed strength testing 
of the left upper extremity revealed no muscle weakness 
from the shoulder down to the fingers, while testing of 
the cervical and thoracic muscles also showed no 
detectable muscle weakness.  The examiner thus concluded 
that the Veteran had normal function of all muscles 
involving groups IV and XX.  He also characterized the 
Veteran's disability as only "slight."  These findings 
are consistent with those contained in the February 2007 
VA examination report, which notes that both upper 
extremities demonstrated full strength.  

In short, the medical evidence shows that the veteran's 
shell fragment wound injuries involving Muscle Groups IV 
and XX are no more than moderately disabling according 
to applicable rating criteria.  Therefore, the 
preponderance of the evidence is against a disability 
rating higher than 10 percent for either muscle group.  


B.  Scars

Pursuant to the April 2003 order, the Court vacated the prior 
July 2002 Board decision and remanded the case with 
instructions that the Board consider whether service 
connection should be granted for the Veteran's scars, even if 
it is determined they are noncompensable under applicable 
diagnostic criteria.  See 38 C.F.R. § 4.31 (In every instance 
where the schedule does not provide a zero percent rating for 
a diagnostic code, a zero percent rating shall be assigned 
when the requirements for a compensable evaluation are not 
met.)

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In this case, 
all of the scars on the Veteran's back and left arm (except 
for the small, superficial vaccine scar) are clearly from the 
shell fragment wounds he sustained while on active duty.  
These scars, therefore, are part and parcel of his service-
connected disability from the shell fragment wounds to his 
back and left arm.  Hence, it is only left to be decided 
whether a separate compensable rating is warranted for these 
scars.  

The authority for providing a separate rating for these 
scars comes from both VA regulation and the Court's 
decision in Esteban v. Brown, 6 Vet. App. 259, 261, 
which held that VA must consider whether a Veteran's 
service-connected disability warrants separate ratings 
for orthopedic, neurological, and scar impairment.  The 
Court held it is permissible to assign separate ratings 
for separate problems arising from the same injury if 
they do not constitute the same disability or 
manifestation under VA's anti-pyramiding regulation, 38 
C.F.R. § 4.14.

At the time the Veteran filed his claim in May 1995, DC 7804 
provided a maximum 10 percent rating for scars that were 
superficial but tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, DC 7804.  In this case, it 
is unclear whether the Veteran's scars are tender and painful 
on objective demonstration.  The June 1995 VA examination 
report notes that all scars were mildly tender, but the more 
recent April 2004 VA examination report notes that all of the 
scars were nontender.  The even more recent February 2007 VA 
examination report also notes that only one scar was sore 
with palpation.  

Based on these conflicting examination findings, the evidence 
concerning whether the Veteran's scars are objectively 
painful and tender is in relative equipoise, i.e., about 
evenly balanced for and against his claim.  In these 
situations he is given the benefit of the doubt.  
Consequently, resolving all reasonable doubt in his favor, 
the Board finds that a 10 percent rating is warranted for his 
scars.  See Ashley v. Brown, 6 Vet. App. 52, 59 (1993), 
citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (under the 
"benefit- of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue).  A separate 10 percent rating is therefore 
assigned for these scars associated with his service-
connected shell fragment wounds involving Muscle Groups IV 
and XX.  

In assigning a separate 10 percent rating for the Veteran's 
scars, the Board also finds no basis to assign a disability 
rating higher than 10 percent for these scars.  During the 
pendency of this appeal, VA issued new regulations for 
evaluating skin disabilities, including residual scars, 
effective August 30, 2002.  So the Board must consider these 
changes.  See 67 Fed. Reg. 49590-49599 (July 31, 2002).  
These changes had essentially no effect on DC 7804.  The only 
applicable change is that a 20 percent rating is now 
available for a scar that is deep or that causes limited 
motion in an area or areas exceeding 12 square inches (77 
square centimeters).  38 C.F.R. § 4.118, DCs 7801.  But based 
on the combined measurements of all of the Veteran's scars, 
there is no basis for assigning a disability rating higher 
than 10 percent under DC 7801.  

C.  Conclusion

For these reasons and bases, the Board finds that the 
evidence supports a separate 10 percent rating for the 
residual scars on the Veteran's back and left arm.  But the 
preponderance of the evidence is against assigning a 
disability rating higher than 10 percent for the injury to 
Muscle Groups IV and XX.  And as the preponderance of the 
evidence is against these claims, the doctrine of reasonable 
doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 
(1990).  Accordingly, the appeal concerning these claims 
is denied.

The Board also finds that the three, separate 10 percent 
ratings are not inadequate to compensate the Veteran for his 
relative level of disability, such that his case should be 
referred to the Under Secretary for Benefits or the Director 
of Compensation and Pension Service for consideration of an 
extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  Notably 
in this regard, there is no evidence that the shell fragment 
wounds to his back and left arm, including the residual 
scars, have caused marked interference with his employment - 
meaning above and beyond the level of impairment contemplated 
by his separate 10 percent ratings assigned for each 
component of his disability.  According to 38 C.F.R. § 4.1, 
generally, the degrees of disability specified in the rating 
schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  Indeed, in Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993), the Court reiterated this, noting that the 
disability rating, itself, is recognition that industrial 
capabilities are impaired.  Also, most, if not all, of the 
evaluation and treatment the Veteran has received for this 
disability has been on an outpatient basis, not as an 
inpatient.  So he does not have the required frequent periods 
of hospitalization as to render impractical the application 
of the regular schedular standards.  Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); 
VAOPGCPREC 6-96 (August 16, 1996).


ORDER

A disability rating higher than 10 percent for the residuals 
of the shell fragment wound to the back, involving Muscle 
Group XX, is denied.

A disability rating higher than 10 percent for the residuals 
of the shell fragment wound to the left posterior arm, 
involving Muscle Group IV, also is denied.

But a separate 10 percent disability rating is granted for 
scars associated with shell fragment wound injuries to the 
back and left arm, subject to the laws and regulations 
governing the payment of VA compensation.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


